Exhibit 10.4

CONTANGO OIL & GAS COMPANY

 

Director Compensation Plan

 

(Effective 5/11/17)

 

Cash Compensation

·



Annual Retainer Fees (all payable quarterly, in arrears, with appropriate
adjustments for partial periods)

o



Board membership - $50,000 per year

o



Non-Executive Board Chairman - $50,000 per year

o



Audit Committee Chairman - $15,000 per year

o



Compensation Committee Chairman - $10,000 per year

o



Nominating & Governance Committee Chairman - $9,500 per year

o



No separate retainer fee for Investment Committee Chairman

 

·



Meeting Fees (all payable quarterly, in arrears)

o



Regular Board

§



$1,000 per meeting attended (whether in person or telephonic)

§



No maximum per year

o



Committee Meetings

§



$1,000 per meeting attended (whether in person or telephonic)

§



No maximum per year

§



Payable in addition to regular board meetings, even if on same day

 

Equity Compensation

·



Annual grants (with appropriate adjustments for partial periods)

o



$110,000 in Restricted Stock, vesting on the first anniversary of the date of
grant

o



Pro-rated amount granted upon initial election for new members

o



All pro-rated grants based on portion of service year remaining between date of
grant and the next May 31st

 

Other

·



Each Director is required to maintain ownership of at least fifty percent (50%)
of the equity granted within the last three calendar years for service on the
Board.  The Compensation Committee is expected to confirm compliance annually. 

 

·



Payment of reasonable travel expenses associated with Board and Committee
Meeting attendance.

 

·



No Director who is an employee of the Company will be compensated for service as
a member of the Board of Directors or any committee of the Board of Directors.



--------------------------------------------------------------------------------